_ Case 4:21-cv-00263-CVE-SH Document 2-1 Filed in USDC ND/OK on 06/29/21 Page 1 of 10

IN THE DISTRICT COURT OF SEQUOYAH COUNTY

STATE OF OKLAHOMA

ABDIRIZAK ABDULLAHI,

Plaintiff, ;
Vv. Case No. C a al- 5C
CEVA GROUND US, LP, ABDINOR ) SEQUOYAH
SALAD OLOW, and ARMIS ) COUNTY, OKL AHS
ADVISERS as Representative ofthe ) IN DIsTE LED MA
Estate of ADRIANNE LANEAL ) RICT Court
SISCO, Deceased, )

J « APR 0.6 202)
Defendants. ) : X, COURT CLERK
Y
ORIGINAL PETITION DEPUTY

COMES NOW the Plaintiff and for his causes of action against the
Defendants, alleges and states as follows: |

1. This case arises out of a collision that occurred on April 11, 2019, in
Sequoyah County, Oklahoma.

2. On April 11, 2019, Defendant Olow was driving a tractor-trailer
leased to and operated by CEVA Ground US, LP (“Ceva”) westbound on Interstate
40 when he crashed into the rear-end of a vehicle in front of him (“Subject
Collision”), causing serious and permanent injuries to Abdirizak Abdullahi — a
passenger in the sleeper berth of the tractor-trailer driven by Defendant Olow.

3. Defendant Ceva Ground US, LP, (“Ceva”) a limited partnership,
wholly owned by Ceva Limited. Ceva Limited is wholly owned by Ceva Group, Plc.
Ceva Group Plc is owned by Ceva Logistics, which is incorporated in the Cayman
Islands and headquartered in The Netherlands. Ceva Logistics has US

headquarters in Houston, Texas.

     

 
 

EXHIBIT

yt
Case 4:21-cv-00263-CVE-SH Document 2-1 Filed in USDC ND/OK on 06/29/21 Page 2 of 10

4. At all relevant times, Defendant Abdinor Salad Olow is and was a
resident of Columbus, Ohio.

5. Defendant Ceva regularly and routinely operates tractor-trailers
hauling cargo for-hire throughout the State of Oklahoma, including Sequoyah
County.

6. Adrianne Laneal Sisco was the driver of the 2010 Honda Civic with
which Defendant Olow collided. Unfortunately, Ms. Sisco passed away at or near
the time of the Subject Collision.

7, On April 16, 2019, Defendant, ARMIS ADVISERS, was appointed as
the Special Administrator and Personal Representative of the Estate of Adrianne
Laneal Sisco, deceased. Defendant resides in Claremore, Rogers County,
Oklahoma. The Order Appointing ARMIS ADVISERS and Letters of
Administration are attached hereto as Exhibit 1.

8. This Court has appropriate jurisdiction and venue over this civil
action and the parties hereto.

FACTS

 

9. The Plaintiff incorporates each and every assertion and allegation in
the above paragraphs above, as though fully rewritten herein, and the Plaintiff
further alleges:

10. Onor around April 11, 2019, Defendant Salad was operating a 2014
Freightliner tractor trailer heading west bound on Interstate 40 in Roland,
Oklahoma near mile marker 327.

11. This tractor trailer was owned by Nonoma Enterprises, LLC but

leased to Defendant Ceva to carry out the shipping and logistical needs of
Case 4:21-cv-00263-CVE-SH Document 2-1 Filed in USDC ND/OK on 06/29/21 Page 3 of 10

Defendant Ceva under the authority and auspices of Defendant Ceva’s authority to
operate as an interstate, for-hire motor carrier, bearing Defendant Ceva’s US DOT
Number (1183746), name, and logo.

12. Defendant Ceva controls over 70,000 scheduled linehaul segments
per year. With seven hubs and 62 stations in North America, CEVA drivers haul
approximately 8,000 loads and travel over 7.5 million miles every month.

13. On April 11, 2019, Defendant Olow, driving a tractor-trailer under
Defendant Ceva’s USDOT number, rear-ended a vehicle on Interstate 40 near
Roland, Oklahoma.

14. At all relevant times, the plaintiff, Abdirizak Abdullahi, was a
passenger in the sleeper berth of the Ceva tractor-trailer and suffered serious and
permanent injuries as a result of the Subject Collision caused by Defendant Olow.

15. The collision was caused by the negligence of Defendant Olow as
follows:

A. He failed to yield to the vehicle in front of him on the roadway;
B. He failed to keep a proper lookout;

C. He failed to maintain a safe distance between his vehicle and the
vehicle in front of him;

D. He violated Statutes of the State of Oklahoma and regulations
regarding the safe operation of a commercial motor vehicle; and

E. He was otherwise negligent as will be more fully set forth after
discovery is completed.

16. Atthetime ofthe Subject Collision, Defendant Ceva was the operator
and responsible motor carrier for the tractor-trailer being driven by Defendant

Olow.
Case 4:21-cv-00263-CVE-SH Document 2-1 Filed in USDC ND/OK on 06/29/21 Page 4 of 10

17. At all relevant times, Defendant Olow was an agent, servant, and/or
employee of Defendant Ceva and was acting within the course and scope of his
employment with Defendant Ceva. Therefore, Defendant Ceva is vicariously liable
for the negligence and recklessness of its driver based on the theory of Respondeat
Superior.

18. Further, Defendant Ceva was negligent by:

A. Choosing to retain Defendant Olow as a commercial motor
vehicle driver even though it knew or should have known that
Defendant Olow was not safe, competent, or qualified to operate
a commercial motor vehicle.

B. Failing to adequately supervise Defendant Olow in that if it had it
would have known that Defendant Olow was not safe, competent,
or qualified to operate a commercial motor vehicle.

C. Failing to properly train Defendant Olow and/or ensure that
Defendant Olow possessed the requisite knowledge and skills to
safely operate a commercial motor vehicle;

D. Entrusting its vehicle to Defendant Olow when it knew or should
have known that Defendant Olow was not safe, competent, or
qualified to drive the vehicle that he was driving on the day of the
Subject Collision.

COUNT I ~ NEGLIGENCE AS TO DEFENDANT OLOW
19.  Theallegations contained in the above paragraphs are reiterated and

reincorporated as though fully rewritten herein, and the Plaintiff further alleges:
Case 4:21-cv-00263-CVE-SH Document 2-1 Filed in USDC ND/OK on 06/29/21 Page 5 of 10

20. Companies, and their agents, servants, employees, and/or drivers
must never needlessly endanger anyone.

21. Companies, and their agents, servants, employees, and/or drivers
must operate safely to prevent harm to the public.

22. Companies, and their agents, servants, employees, and/or drivers
must comply with all applicable and regulatory requirements to prevent harm to
the public, specifically tractor-trailer crashes.

23. Companies, and their agents, servants, employees, and/or drivers
must exercise ordinary and reasonable care for the protection and safety of all
motorists on the highway.

24.  Atall relevant times, Defendant Olow owed a duty to the Plaintiff to
operate his truck in a reasonably safe manner, to maintain control of his vehicle at
all times, to maintain an assured cleared distance from other vehicles on the road,
and to operate the truck in a lawful manner and abide by all state and local traffic
laws.

25. Defendant Olow breached his duty to the Plaintiff in the following
ways:

A. Failed to keep a proper lookout and make a safe search ahead of his
tractor-trailer;

Tailgated the vehicle in front of him,
Failed to recognize slowing traffic ahead;

Failed to maintain control of his vehicle;

POU oO

Failed to maintain an assured clear distance from the vehicle ahead of

him;
Case 4:21-cv-00263-CVE-SH Document 2-1 Filed in USDC ND/OK on 06/29/21 Page 6 of 10

F. He violated Statutes of the State of Oklahoma and regulations regarding

the safe operation of a commercial motor vehicle;

26. Asa direct and proximate result of Defendant Olow’s negligence and
recklessness, the Plaintiff suffered serious and permanent injuries.

COUNT II ~- VICARIOUS LIABILITY AS TO DEFENDANT CEVA.

 

21. Theallegations contained in the above paragraphs are reiterated and
reincorporated as though fully rewritten herein, and the Plaintiff further alleges:

22, Upon information and belief, at all relevant times, Defendant Olow
was operating a 2014 Freightliner truck leased to and operated by Defendant Ceva,
within the course and scope of his employment and/or agency with Defendant
Ceva.

23. As employer or principal of Defendant Olow, Defendant Ceva is
vicariously liable for the negligence, gross negligence, willful and wanton
negligence, and conscious disregard for the life and safety of others by Defendant
Olow, the damages proximately caused, and any punitive or exemplary damages.

24. Defendant Ceva was the motor carrier for the load that was being
hauled by Defendant Olow and had retained the right of control over Defendant
Olow at all relevant times.

26. Defendant Ceva is also vicariously liable for the incident as a motor carrier
for the load that Defendant Olow was hauling, and a statutory employer of
Defendant Olow, under the Federal Motor Carrier Safety Administration

regulations and under the leasing agreement between the Defendants.
_Case 4:21-cv-00263-CVE-SH Document 2-1 Filed in USDC ND/OK on 06/29/21 Page 7 of 10

COUNT III — NEGLIGENT AND RECKLESS RETENTION AS TO
DEFENDANT CEVA

27,  Theallegations contained in the above paragraphs are reiterated and
reincorporated as though fully rewritten herein, and the Plaintiff further alleges:

28. Upon information and belief, Defendant Ceva hired Defendant Olow
to drive a large tractor trailer with gross vehicle weight ratings in excess of 26,001
pounds on US roadways for the purpose of transporting and delivering goods for
which Defendant Ceva was hired to transport.

29. The operation of large, tractor trailers on public roadways presents a
risk of harm or injury to the motoring public and such risk is greatly exacerbated
by the hiring and retention of individuals who are unfit or not properly qualified to
operate such tractor trailers.

30. Upon information and belief, Defendant Olow was neither properly
trained, nor properly qualified to safely operate Defendant Ceva’s tractor-trailer.
Defendant Olow’s operation of the tractor-trailer violated numerous Federal
Motor Carrier Safety Regulations and safe driving practices in the course of causing
the subject collision.

31. At all relevant times, Defendant Ceva owed a duty to the Plaintiff,
and the public at-large, to conduct a reasonable investigation into Defendant
Olow’s understanding and knowledge of the Federal Motor Carrier Safety
Regulations to determine if he was qualified and fit to safely operate a tractor
trailer leased by, and on behalf of, Defendant Ceva. Defendant Ceva has a duty to

only hire drivers that are qualified and and possess the requisite knowledge and

skills to safely driver heir tractor-trailers.
Case 4:21-cv-00263-CVE-SH Document 2-1 Filed in USDC ND/OK on 06/29/21 Page 8 of 10

32. The operation of large tractor trailers is a safety-sensitive activity and
Defendant Ceva should have reasonably foreseen the risk caused by hiring or
retaining a driver that was not fit or qualified to safely operate Defendant Ceva's
tractor-trailer.

33.  Atall relevant times, Defendant Ceva owed the Plaintiff a duty to act
reasonably in its hiring, retention, and training of employees whom it hired to
operate its tractor-trailers on the public roadways.

34. Defendant Ceva breached these duties by (a) failing to conduct a
reasonable investigation into Defendant Olow in relation to the job for which he
was expected to perform, (b) hired Defendant Olow to drive its tractor-trailers
when it knew or should have known that Defendant Olow was not qualified to do
so safely, (c) failing to ensure that Defendant Olow possessed the requisite
knowledge and skills in order to safely operate a large commercial motor vehicle
and avoid collisions such as the Subject Collision, and (d) failing to otherwise act
as a reasonable company would act under the same or similar circumstances.

35. After Defendant Olow was negligently and recklessly hired/retained
to operate tractor trailers without a proper and reasonable investigation into his
ability to understand the Federal Motor Carrier Safety Regulations, Defendant
Olow seriously injured the Plaintiff.

COUNT IV — NEGLIGENCE OF ADRIANNE LANEAL SISCO

 

36.  Theallegations contained in the above paragraphs are reiterated and
reincorporated as though fully rewritten herein, and the Plaintiff further alleges:
37. At the time of the accident, Decedent Adrianne Sisco owed a duty to

the Plaintiff to operate her vehicle in a reasonably safe manner, to maintain control
Case 4:21-cv-00263-CVE-SH Document 2-1 Filed in USDC ND/OK on 06/29/21 Page 9 of 10

of her vehicle at all times, and to operate her vehicle in a lawful manner and abide
by all state and local traffic laws.
38. Defendant Sisco breached her duty to the Plaintiff in the following
ways:
a. Operated her vehicle while intoxicated;
b. Brought her vehicle to a stop in an active lane of travel;
c. Failed to yield to the flow of traffic;
d. Failed to otherwise adhere to the laws enumerated in the state
and municipal codes/ordinances;
39. Asa result of the negligence of each Defendant, Plaintiff suffered
injuries and damages in excess of $75,000.00 as follows:
A. Past medical expenses;
Past physical pain and suffering;
Future physical pain and suffering;

Past mental pain and suffering;

B
C
D
E, _ Future mental pain and suffering;
F Past lost wages;

G Future lost wages;

H Loss of earning capacity

I, Permanent impairment;

J. Disfigurement;

K. Other damages to be more fully set forth after discovery is
completed.
se :

WHEREFORE, the Plaintiff prays for judgment against the Defendants for the
injuries and damages set forth above, costs of suit herein incurred, interest and such

other and further relief as the Court deems just and equitable.

Respectfully submitted,
CARR & CARR ATTORNEYS

Michael E. Carr, OBA #22520
4416 South Harvard Avenue
Tulsa, OK 74135

Telephone: (918) 747-1000
Facsimile: (918) 747-7284
Attorneys for Plaintiff

 
